Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed October 21, 2020, claims 1-30 are presented for examination. Claims 1, 17, 22 and 27 are independent claims.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (January 25, 2022) has been received, entered into the record, and considered.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted February 10, 2021.

Drawings

The drawings filed October 21, 2020 are accepted by the examiner.


Abstract

The abstract filed October 21, 2020 is accepted by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “configured” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “configured” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “optical means …” and “a reflective unit …” in claims 1, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Selker et al. US 20180299953 Al in view of Rosell et al. US 20200257358 Al.

 	As to Claims 1, 17, 22, 27 and 28:
	Selker et al. discloses a method  (Selker, see Abstract, where Selker discloses a method is disclosed, the method comprising the steps of receiving, at a first time interval from a first sensor configured to output data indicative of a first position of an eye, first data; receiving, at a second time interval from a second sensor configured to output data indicative of a delta position of the eye, second data; determining, based on the first data, a first position of the eye; determining, based on the second data, a delta position of the eye; determining, using the first position of the eye and the delta position of the eye, a second absolute position of the eye; and in response to determining the second position of the eye, generating an output signal indicative of the second position of the eye), comprising: receiving, from a vision sensor of a user device (Selker, see paragraph [0048], where Selker discloses that additional sensor data 350 and/or predictive data 360 to identify patterns and characteristics of the movements and behavior of eye 100 over time), first image data associated with a first set of images; determining, using an image processing data, that the first set of images depict a first type of eye activity of an eye of a user (Selker, see paragraph [0062], where Selker discloses that after eye data processor 340 characterizes at stage 342 the behavior of eye 100, eye data processor 340 may determine at stage 344 one or more optical sensor parameters and/or sensing circuitry parameters. Optical sensor parameters or sensing circuitry parameters can include interval parameters which define the rates at which optical sensor loop 318A and EOG sensor loop 318B update their respective loops. For example, if eye data processor 340 determines, based on current eye behavior (e.g., as detected by an image of the eye output by an optical sensor)); causing, based at least in part on determining that the first set of images depict the first type of eye activity, a power level, of a camera of the user device, to be reduced (Selker, see paragraph [0062], where Selker discloses that after eye data processor 340 characterizes at stage 342 the behavior of eye 100, eye data processor 340 may determine at stage 344 one or more optical sensor parameters and/or sensing circuitry parameters. Optical sensor parameters or sensing circuitry parameters can include interval parameters which define the rates at which optical sensor loop 318A and EOG sensor loop 318B update their respective loops. For example, if eye data processor 340 determines, based on
current eye behavior ( e.g., as detected by an image of the eye output by an optical sensor), that power consumption can be safely reduced by reducing the optical sensor update rate, eye data processor 340 can directly or indirectly increase the value of intopt, to increase the time between optical sensor updates as described above (thus reducing the optical sensor update rate)); receiving, from the vision sensor, second image data associated with a second set of images; determining, using the image processing data, that the second set of images depict a second type of eye activity of the eye (Selker, see paragraphs [0048],  [0049],  [0051] and [0062], where Selker discloses eye position data from eye signal processor 330 (such as base position data determined at stage 332 and/or delta position data determined at stage 334) may be input to eye data processor 340, which may be
collected and stored by eye data processor. In some examples, such as example system 300, additional sensor data 350 and/or predictive data 360 are also input to eye data processor 340. At stage 342, eye data processor 340 may analyze eye position data from eye signal processor 330-
and, in some examples, additional sensor data 350 and/or predictive data 360-to identify patterns and characteristics of the movements and behavior of eye 100 over time. Such patterns and characteristics may reveal ways in which example system 300 could operate more effectively. Eye signal processor 330 and/or eye data analyzer 340 may determine a probability, rather than a certainty, of the occurrence of an eye behavior. These probabilities may be determined using statistical methods. In some examples, eye signal processor 330 and/or eye data analyzer 340 may generate and/or apply a statistical model that predicts the output of a system ( e.g., a type of eye
behavior) given the state of various inputs (e.g., eye position measurements). In some examples, eye signal processor 330 and/or eye data analyzer 340 may determine a probability by identifying or adjusting the weight or influence of one or more factors that bear on that probability. For example, eye signal processor 330 and/or eye data analyzer 340 may determine that, of several possible eye behaviors, one particular eye behavior is the most likely to occur given the current values of various weighted factors ( even though that behavior may not necessarily occur). Similarly, eye signal
processor 330 and/or eye data analyzer 340 may make predictions of future behavior based on various weighted factors, even though they cannot determine such future behavior with certainty. This reflects that, in many cases, it is difficult or impossible to conclude with certainty that an
eye is engaged in a particular behavior; further, it is difficult or impossible to predict future eye behaviors. However, absolute certainty of the occurrence of an eye behavior may not be necessary for many applications; and advantages ( e.g., power efficiency and computational efficiency) may be conveyed by a determination of the relative likelihoods of certain eye behaviors, or by an educated guess as to the likelihood of future eye behaviors). As one example of identifying an eye behavior, at stage 342, eye data analyzer 340 may determine, from eye position data from eye signal processor 330, that eye 100 is fixated on a stationary focal target. For example, eye data processor may make such a determination based on data indicating that the eye is executing only small, high-frequency movements-a condition characteristic of the eyes fixating on a stationary target. The position of eye 100 can be expected to change little, if at all, while so fixated. Under such conditions, it may be acceptable to decrease the rate at which optical and/or EOG sensors obtain new measurements (such as by increasing int0p, and/or inteog), because each new measurement may be expected to provide little new position information of significance. Eye signal processor 330 may
also adjust its computations of eye position to reflect that signals 320A and 320B are unlikely to present significant changes in position while eye 100 is engaged in fixation, potentially resulting in greater eye tracking accuracy; and causing, based at least in part on determining that the second set of images depict the second type of eye activity, the power level of the camera to be increased (Selker, see paragraph [0052] and paragraph [0034], where Selker discloses that in response to identifying such
saccadic behavior, eye data processor 340 may increase the rate at which an EOG sensor is updated (such as by decreasing inteog), such that high frequency information in the eye position signal can be accurately captured without aliasing. Efficiencies in power and computational resources can be realized by controlling the rates at which sensor measurements of eye 100 are taken. Generally speaking, increasing sensor measurement rates can improve eye tracking accuracy, at the expense of consuming more power; conversely, decreasing sensor measurement rates can use less power, but may compromise eye tracking accuracy). Selker differs from the claimed subject matter in that Selker does not explicitly disclose processing model. However in an analogous art, Rosell discloses processing model (Rosell, see paragraph [0051], where Rosell discloses image processing taking
into consideration parameters such as eye models, camera models, gaze directions, and/or light ray models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Selker with Rosell. One would be motivated to modify Selker by disclosing processing model as taught by Rosell, and thereby the eye tracking or gaze tracking result becomes more accurate (Rosell, see paragraph [0054]).

As to Claim 2:
	Selker in view of Rosell discloses the method of claim 1, wherein the first type of eye activity corresponds to saccades motion of the eye (Selker, see paragraph [0056], where Selker discloses that the eye data processor 340 may use this data to identify eye behaviors associated with specific times and locations. As one example, additional sensor data 350 may include location data that indicates that a user is stationary, and inside a building, at night; and may thus be more likely to engage in reading, and saccadic eye movements, than otherwise).

As to Claim 3:
	Selker in view of Rosell discloses the method of claim 1, wherein the first type of eye activity corresponds to eye activity that does not permit the eye to anatomically interpret optics and the second type of eye activity corresponds to eye activity that permits the eye to anatomically interpret optics (Rosell, see paragraph [0004], where Rosell discloses that Glints caused by reflection of light
from the glasses, or any other reflecting surface present between the camera and the eye of a user, may hereinafter be referred to as "false glints". Glints caused by reflections from the cornea of an eye of the user may hereinafter be referred to as “true glints”).

As to Claims 4, 18 and 23:
	Selker in view of Rosell discloses the method of claim 1, wherein at least one of: the first set of images are associated with a larger pixel count than the second set of images; or the first set of images are a higher resolution than the second set of images (Selker, see paragraph [0051], where Selker discloses as one example of identifying an eye behavior, at stage 342, eye data analyzer 340 may determine, from eye position data from eye signal processor 330, that eye 100 is fixated on a stationary focal target. For example, eye data processor may make such a determination based on data indicating that the eye is executing only small, high-frequency movements-a condition characteristic of the eyes fixating on a stationary target. The position of eye 100 can be expected to change little, if at all, while so fixated. Under such conditions, it may be acceptable to decrease the rate at which optical and/or EOG sensors obtain new measurements (such as by increasing int0p, and/or inteog), because each new measurement may be expected to provide little new position information of significance. Eye signal processor 330 may also adjust its computations of eye position to reflect that signals 320A and 320B are unlikely to present significant changes in position while eye 100 is engaged in fixation, potentially resulting in greater eye tracking accuracy).

As to Claim 5:
	Selker in view of Rosell discloses the method of claim 1, wherein the vision sensor comprises a low-power sensor that facilitates an always-on motion detection mode to detect at least one of: the first type of eye activity, or the second type of eye activity (Selker, see paragraphs [0027], [0034] and [0063], where Selker discloses EOG sensors and optical sensors each may carry certain advantages over the other. For example, EOG sensors are generally more power-efficient than optical sensors. Further, EOG sensors may be less obtrusive than optical sensors, may not impair a user's vision, and may be more compatible with corrective lenses such as glasses and contact lenses. Signal measurements using electrodes may have high temporal resolution and allow for a continuous signal. EOG sensors, unlike optical sensors, are generally unaffected by bright light or darkness, and can operate in the absence of controlled lighting. Furthermore, unlike optical trackers, eye movements may be tracked even when the eyes are closed, or in other situations where the eye is visually obscured (e.g., by eyelids, eyelashes, etc.). In addition, EOG sensors, which produce output representing electrical potentials, may be less bandwidth intensive than optical sensors, which may output comparatively large image data. Moreover, it may be faster and more computationally efficient to process EOG data than optical sensor data. However, such optical sensor data (e.g., 2D images) may also provide for eye tracking with enhanced resolution and/or accuracy. That is, the position of the eye may be more reliably measured using an optical sensor (i.e., by extracting the eye position from image data) than using an EOG sensor (i.e., by inferring the eye position from electrical potentials). Similarly, compared to EOG sensors, optical sensors may benefit from limited drift from calibrated values).

As to Claim 6:
	Selker in view of Rosell discloses the method of claim 5, wherein the always-on motion detection mode enables the vision sensor to record a sliding window of images corresponding to the second set of images (Rosell, see figure 6).

As to Claims 7 and 29:
	Selker in view of Rosell discloses the method of claim 1, wherein determining that the first set of images depict the first type of eye activity comprises: processing a first subset of pixels of an image of the first set of images to determine whether the eye moved relative to a previous image of the first set of images; determining, based at least in part on the first subset of pixels having a different value than corresponding pixels of the previous image, that the eye moved in association with the first type of eye activity; and determining, based at least in part on determining that the eye moved in association with the first type of eye activity, that the first set of images depict the first type of eye activity without processing a second subset of pixels of the image (Rosell, see Abstract, figure 2 and paragraphs [0024], [0050], [0070], [0071], [0098], [0102], [0113]-[0118], where Rosell discloses determining if there has been a
movement of an eye may include determining if the image content has changed from time instance t to time instance t+ 1, based on an image of the eye captured using a camera of the eye tracking system 200 at time instance t and an image of the eye captured using the same camera at time instance t+ 1. Determining if the image content has changed comprises comparing the pixel
values of corresponding pixel coordinates in the two captured images. Based on the comparison, determining if the image content has changed from time instance t to time instance t+ 1 may comprise determining if there is a difference between the pixel values of the corresponding pixels in the two captured images, for each pixel or a predetermined number of pixels. In some embodiment the determination further comprises determining that the eye has moved from time t to time t+ 1 if there is a difference between the pixel values of the two captured images for a number of pixel coordinates).

As to Claims 9 and 30:
	Selker in view of Rosell discloses the method of claim 1, wherein determining that the first set of images depict the first type of eye activity comprises: processing a first subset of pixels of an image of the first set of images to determine whether the eye moved relative to a previous image of the first set of images; determining, based at least in part on the first subset of pixels having a same value as corresponding pixels of the previous image, that the eye did not move in association with the first type of eye activity; processing a second subset of pixels of the image of the first set of images to determine whether the eye moved relative to the previous image of the first set of images; determining, based at least in part on the second subset of pixels having a different value than corresponding pixels of the previous image, that the eye moved in association with the first type of eye activity; and determining, based at least in part on determining that the eye moved in association with the first type of eye activity, that the first set of images depict the first type of eye activity (Rosell, see Abstract, figure 2 and paragraphs [0024], [0050], [0070], [0071], [0098], [0102], [0113]-[0118], where Rosell discloses determining if there has been a movement of an eye may include determining if the image content has changed from time instance t to time instance t+ 1, based on an image of the eye captured using a camera of the eye tracking system 200 at time instance t and an image of the eye captured using the same camera at time instance t+ 1. Determining if the image content has changed comprises comparing the pixel values of corresponding pixel coordinates in the two captured images. Based on the comparison, determining if the image content has changed from time instance t to time instance t+ 1 may comprise determining if there is a difference between the pixel values of the corresponding pixels in the two captured images, for each pixel or a predetermined number of pixels. In some embodiment the determination further comprises determining that the eye has moved from time t to time t+ 1 if there is a difference between the pixel values of the two captured images for a number of pixel coordinates).

As to Claim 11:
	Selker in view of Rosell discloses the method of claim 1, wherein the image processing model is configured to detect the first type of eye activity based at least in part on the eye changing a gaze direction and the second type of eye activity based at least in part on the gaze direction of the eye remaining fixed for a threshold time period (Selker, see paragraphs [0041], where Selker discloses further power savings can be realized by forgoing computationally expensive operations-such as performing image processing on an output of an optical sensor-when an EOG sensor output indicates that the eye position remains stationary. For instance, if the output of the EOG sensor remains constant, this indicates that the eye is stationary, and that image processing of an image of that eye would not likely yield new information over previous image processing. Accordingly, in an example system that is configured to apply image processing to the output of an optical sensor, such as an eye tracking camera, the system may be configured to perform the image processing in response to a determination that the output of an EOG sensor has changed by a sufficiently large amount (e.g., at stage 318B). In some examples, a system including an eye tracking camera can be configured to capture an image, and perform image processing on that image (e.g., to determine eye gaze) in response to a determination that the output of an EOG sensor has changed by a sufficiently large amount).

As to Claims 12, 19 and 24:
	Selker in view of Rosell discloses the method of claim 1, wherein the camera comprises a high-resolution camera and the vision sensor comprises a low-resolution camera (Selker, see paragraphs [0052] and [0062], where Selker discloses a low (time) resolution is applied when no saccade are detected and a high (time) resolution is applied when a saccade is detected).

As to Claims 13, 20 and 25:
	Selker in view of Rosell discloses the method of claim 1, wherein the vision sensor is configured to use less power than the camera (Selker, see paragraphs [0052] and [0062], where Selker discloses where the sensor applied when saccades are tracked consumes more power than the one applied without saccades).

As to Claims 14, 21 and 26:
	Selker in view of Rosell discloses the method of claim 1, wherein the vision sensor comprises at least one of: the camera in a low-power mode, or the camera in a low-resolution mode (Selker, see paragraphs [0052] and [0062], where Selker discloses a low (time) resolution is applied when no saccade are detected and a high (time) resolution is applied when a saccade is detected).

As to Claim 15:
	Selker in view of Rosell discloses the method of claim 1, wherein the camera is configured to capture a third set of images for tracking eye gaze of the user, wherein a virtual reality rendering or an augmented reality rendering is presented on a display of the user device based at least in part on the tracked eye gaze of the user (Selker, see paragraphs [0029], [0032], [0046], [0081]).

As to Claim 16:
	Selker in view of Rosell discloses the method of claim 1, further comprising: causing the camera to capture a third set of images; processing the third set of images to track an eye gaze of the eye; and rendering, via a display of a user interface, graphics based at least in part on the eye gaze (Selker, see paragraphs [0029], [0032], [0046], [0081]).

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macfougall (US 20150335239 Al).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624